DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 14, 2019, November 18, 2019 and March 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Variable Curvature Vehicle Mirror System”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1 “where at least one of approach of a following vehicle with respect to the subject vehicle and execution of a lane change of the subject vehicle is detected” renders the claim vague and indefinite.  Particularly the boundaries of the functional language of “is detected” is unclear because the claim does not provide a discernable boundary on what structural elements are detecting either an approach of a following vehicle with respect to the subject vehicle or an execution of a lane change of the subject vehicle.  Since the recited function does not follow from the structure recited in the claim, i.e. a mirror, a subject vehicle, an output unit, a following vehicle or a curvature variable device.  So it is unclear whether the detection function requires some other structure or is simply a result of the arrangement of components. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  In light of the specification, for example figures 1 and 14 following vehicle detection unit 85 and a lane change detection unit 95 it is clear that the detecting functions are a result of further structures.  The examiner would suggest and for purposes of examination appending “, at least one of a following vehicle detection unit providing a means for detecting the following vehicle, and a lane change detection unit providing a means for lane change detection of the subject vehicle.”  Given this suggested change for consistency the examiner would further suggest and for purposes of examination amend claim 5 “[[a]] the following vehicle detection unit 

Further regarding claim 3 “wherein the curvature variable device changes the radius of curvature of the mirror variable in response to a relative speed of the following vehicle with respect to the subject vehicle” renders the claim vague and indefinite.  Particularly it is unclear where/how the relative speed is generated to which the system responds to.  The implied function of detecting the relative speed of the following vehicle with respect to the subject vehicle does not follow from the structure recited in the claim or the additional structure included for purposes of examination, as set forth above.  In light of the specification, for example figures 1 relative speed determination unit 80 it is clear that the implied detecting function is a result of a further structure.  The examiner would suggest and for purposes of examination use “further comprises a relative speed determination unit providing a means for detecting a relative speed of the following vehicle with respect to the subject vehicle; wherein the curvature variable device changes the radius of curvature of the mirror variable in response to [[a]] the relative speed of the following vehicle with respect to the subject vehicle.”
Further regarding claim 4 “adjusts a speed at which the radius of curvature of the mirror is changed to the predetermined value in accordance with a relative speed of the following vehicle with respect to the subject vehicle” has substantially similar issues as claim 3.  Using similar analysis the examiner would suggest and for purposes of examination “further comprises a relative speed determination unit providing a means for detecting a relative speed of the following vehicle with respect to the subject vehicle; wherein … in accordance with [[a]] the relative speed of the following vehicle with respect to the subject vehicle.”
Further regarding claim 6 “a steering of the subject vehicle is rotated at a predetermined angle or more” renders the claim vague and indefinite.  Particularly it is unclear where/how the rotation of the steering value/data is generated/detected.  The implied function of detecting does not follow from the , wherein lane change detection unit further provides a means for an angle the steering is rotated to be detected.”
Further regarding claim 7 “where the following vehicle is detected and a direction indicator of the subject vehicle is operated” renders the claim vague and indefinite.  Particularly it is unclear where/how the direction indicator being operated is determined.  In light of the specification, see paragraph [0086], it is understood that the lane change detection unit 95 determines whether or not a lane change signal indicating execution of the lane change of the vehicle 100 has been operated.  For clarity the examiner would suggest and for purposes of examination append “, wherein lane change detection unit further provides a means for a determining if the direction indicator of the subject vehicle is being operated.”
Further regarding claim 5 the original provided limitations of “a following vehicle detection unit configured to detect the following vehicle that is present at a rear side position of the subject vehicle” and “a relative speed determination unit configured to determine whether or not a relative speed of the following vehicle with respect to the subject vehicle is equal to or greater than a speed threshold value” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) because the generic placeholder “unit” is modified by nonce terms of “following vehicle detection” and “relative speed determination”, respectively, coupled with functional language “to detect” and “to determine …”, respectively, are ambiguous regarding whether those structures are sufficient for performing the claimed functions.  The boundaries of these claim limitations are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).  The examiner would suggest and for providing a means to determine …”
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f). Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Martin US Patent Application Publication 2011/0051268.
Regarding claim 1 Martin discloses a vehicle system (title e.g. figures 3 & 10-15) comprising: a mirror having flexibility (inter alia abstract “a flexible mirror face is included over the mirror portion” e.g. continuous mirror face 72) and provided in a subject vehicle (inter alia paragraph [0003] “present invention relates to mirrors for use with motor vehicles” e.g. motor vehicle 20); an output unit (e.g. controller 38) configured to output a control instruction signal instructing to control the mirror (inter alia paragraph [0040] “… sends a signal that is reflected at 44 and which in turns sets into motion the transition of the mirror to the blind spot position”) in a case where at least one of approach of a following vehicle with respect to the subject vehicle (inter alia paragraph [0006 & 0039-40] “rearward looking sensor can be used to determine whether or not a motor vehicle is advancing from the rear and into the blind spot area … returned signal, once detected, triggers the mirror to transition to the blind spot position”) and execution of a lane change of the subject vehicle is detected (inter alia  paragraph [0040 & 0045] “blind spot function may be activated by an automatic trigger such as a turn signal switch or by means of a sensing system”); and a curvature variable device configured to change a radius of curvature of the mirror in a case where the control instruction signal is output (e.g. see figures 12-13), at least one of a following vehicle detection unit providing a means for detecting the following vehicle (inter alia paragraph [0039] discusses several means to detect a motor vehicle is advancing from the rear), and a lane change detection unit providing a means for lane change detection of the subject vehicle (inter alia paragraph [0045] discusses several means to detect lane change).

Regarding claim 7 Martin discloses the vehicle system according to claim 1, as set forth above.  Martin further discloses wherein, in a case where the following vehicle is detected (as set forth above) and a direction indicator of the subject vehicle is operated (inter alia  paragraph [0040 & 0045] “blind spot function may be activated by an automatic trigger such as a turn signal switch …”), the output unit outputs the control instruction signal (inter alia  paragraph [0040 & 0045]), wherein lane change detection unit further provides a means for a determining if the direction indicator of the subject vehicle is being operated (implicit given paragraph [0045]).
Regarding claim 8 Martin discloses the vehicle system according to claim 1, as set forth above.  Martin further discloses it is further comprising: a timer configured to start time measurement in a case where the output of the control instruction signal from the output unit is stopped, wherein the curvature variable device returns the radius of curvature of the mirror to an original radius of curvature of the mirror after the timer measures a set time (inter alia paragraph [0043]).
Regarding claim 9 Martin discloses the vehicle system according to claim 1, as set forth above.  Martin further discloses it is further comprising: a timer configured to start time measurement in a case where the control instruction signal is output from the output unit, wherein, in a case where the control instruction signal is not output after the timer measures a set time, the curvature variable device returns the radius of curvature of the mirror to an original radius of curvature of the mirror (inter alia paragraph [0043]).


Regarding claim 1 Flath discloses a vehicle system (title e.g. figures 1-2) comprising: a mirror having flexibility and provided in a subject vehicle (inter alia paragraph [0005 & 0015] e.g. mirror 1); an output unit configured to output a control instruction signal instructing to control the mirror in a case where at least one of approach of a following vehicle with respect to the subject vehicle and execution of a lane change of the subject vehicle is detected; and a curvature variable device configured to change a radius of curvature of the mirror in a case where the control instruction signal is output (inter alia paragraph [0008]), at least one of a following vehicle detection unit providing a means for detecting the following vehicle (inter alia paragraph [0008]), and a lane change detection unit providing a means for lane change detection of the subject vehicle.
Regarding claim 2 Flath discloses the vehicle system according to claim 1, as set forth above.  Flath further discloses wherein, in a case where the control instruction signal is output, the curvature variable device changes the radius of curvature of a region outside a vehicle width direction center of the subject vehicle in the mirror (inter alia paragraph [0005] see figure 2).
Regarding claim 3 Flath discloses the vehicle system according to claim 1, as set forth above.  Flath further discloses it is further comprising a relative speed determination unit providing a means for detecting a relative speed of the following vehicle with respect to the subject vehicle; wherein the curvature variable device changes the radius of curvature of the mirror variable in response to the relative speed of the following vehicle with respect to the subject vehicle (inter alia paragraph [0008] discusses “overtaking vehicle,” which implies a relative speed must be determined to determine if vehicle is overtaken).
Regarding claim 5 Flath discloses the vehicle system according to claim 1, as set forth above.  Flath further discloses it is further comprising: the following vehicle detection unit is present at a rear inter alia paragraph [0008] discusses “overtaking vehicle,” which implies a threshold value is exceeded for the device to operate as disclosed).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as it is understood claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin US Patent Application Publication 2011/0051268 and in further view of Hotta foreign patent JP2009116723, of record.
inter alia paragraph [0045], as set forth above).
Martin does not disclose wherein lane change detection unit further provides a means for an angle the steering is rotated to be detected.
Hotta teaches lane change support device capable of making a driver make a decision at the time of lane change quickly and accurately (inter alia abstract & paragraph [0030]) and teaches a lane change detection unit further provides a means for an angle the steering is rotated to be detected (e.g. paragraph [0030] “steering angle sensor that detects the left/right angle (that is, the steering angle) of the steering” e.g. steering angle sensor 5) for the purpose of determining whether or not the steering wheel has been operated as an alternative means in addition to a turn signal sensor (e.g. direction indicator sensor 4) allowing the system to proceed even if the turn signal is not activated (paragraph [0066-67]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lane change detection unit means to detect a lane change in the vehicle system as disclosed by Martin to include a means for an angle the steering is rotated to be detected as taught by Hotta, for the purpose of determining whether or not the steering wheel has been operated as an alternative means in addition to a turn signal sensor, thereby allowing the system to proceed even if the turn signal is not activated.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 4 the prior art taken either singly or in combination fails to anticipate or fairly suggest the vehicle system as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a vehicle system specifically including, as the distinguishing features in combination with the other limitations, adjusting the speed of the change in the mirror radius in accordance with the relative speed change between the two vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juska US Patent Application Publication 2007/0146912, in regards to a similar system.
McDonough US Patent 5,052,792, in regards to a similar system.
Kim et al. foreign patent KR20180065665, in regards to a similar system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                   January 15, 2021